Owen, J.
If plaintiff, by the writing of September 18th, effectually released defendants of any claim she may have had against them, it is unnecessary to consider the numerous other alleged infirmities in the judgment.
It will be noted that she first traded her Marinette property for property on Eighth street in Milwaukee. She was not satisfied with this exchange, and shortly thereafter, upon *586the advice or solicitation of defendant Ernst Leinss, traded one of the Eighth-street properties for property at Fifth and Walnut streets. This transaction also proved disappointing, and she brought an action in the circuit court for Marinette county against all in any manner connected with the deals by which her Marinette property had been converted into the Milwaukee properties which she then had, praying for cancellation of the deeds by which she conveyed the Marinette property. That action was commenced on or about the 6th day of September, 1916. On-the 18th day of September plaintiff made and delivered to Ernst Leinss a document in the nature of a general release, by the terms of which she amply released all defendants in that action of all claims’ and demands, actions and causes of action, which she had against them. She claims that she was induced to sign this release upon the promise of the defendant Ernst Leinss that he would bring about an exchange of her then Milwaukee properties for certain property at Thirteenth and Cedar streets in the city of Milwaukee. The next day, after the release was signed, Leinss told her that he could not secure the property at Thirteenth and Cedar. We presume that she might have avoided the release upon such failure of consideration. But she made no attempt to do so. He suggested another exchange for property on Sycamore, street. Remember now that her action in Marinette county for cancellation of her original deeds was still pending. She was represented in that action by a firm of Mii-wáukee attorneys. If in her original transaction she had reposed undue confidence in defendant Ernst Leinss, her experiences up to that time were such as should have thoroughly disillusionized, her in that respect.' He had secured a release from her upon promise that he would procure, for her, property at Thirteenth and Cedar streets, which she desired. Almost immediately after putting the release in his pocket he advised her that the desired property could not be procured and suggested another exchange. *587Certainly she was not justified in placing further confidence in him, and it appears that she did not. On the contrary, she had her attorneys procure an appraisal of the Sycamore-street property, after which she consummated the exchange, permitting Leinss to retain the release of September 18th, and on October 18th her attorneys stipulated a dismissal of the Marinette action. Under such circumstances we know of no theory upon which the release can be avoided. She was a person sui juris. She was dealing at arm’s length with one against whom charges of fraud preferred by her were pending. She was acting upon her own responsibility, with the benefit of counsel. If she was not bound by such a release, it must be confessed that there is little stability to legal settlements. It -is the policy of the law to encourage 'rather than discourage amicable adjustments of controversies. While it frowns upon imposition and fraud in the procurement thereof and will protect the victimized therefrom, it will not relieve from merely improvident settlements, and we see no other reason for disturbing the adjustment here in question.
It results that whatever cause of action plaintiff may have had against the. defendants was amply released and discharged before the bringing of the present action.
By the Court. — Judgment reversed, and cause remanded with instructions to enter judgment dismissing plaintiff’s complaint.